Title: From George Washington to Henry Knox, 16 August 1783
From: Washington, George
To: Knox, Henry


                        
                            Sir
                            Head Quarters Augst 16th 1783
                        
                        Your Ideas of the Ordnance that would be proper for the Garrisons of Niagara and Oswego accord very fully
                            with my own—but, ere the arrival of the definitive Treaty, the season will be so far advanced, and we shall then have so
                            many difficulties to encounter before we can establish ourselves at those Posts; that I think we must be contented for the
                            winter with two Howitzers at each; and such a number of Light Peices as may be judged necessary
                            for the defences of the works in case of any hostile attempts from the Savages: for it is hardly to be imagined the
                            British, who alone could furnish Artillery for a Siege in that quarter, will immediately make an effort to recover by
                            force of Arms, what they will just have relinquished by Agreement; and I hope before any thing serious could be meditated
                            against those Fortifications, Measures will be taken (at the opening of the next season) to furnish them with an ample
                            supply for every Contingency.
                        So far as the Artillery now on the Mowhawk River can be made subservient to the present purposes, it will be
                            better to make use of those Peices, than to incur the trouble and expence of transportation from a greater distance—I beg
                            you therefore to make the Arrangement as soon as may be, in such manner as you shall judge most conducive to the public
                            service, upon the principles beforementioned.
                        I have already paid attention to the Cloathing requisite for the Detachment destined for the northern duty,
                            most of the Articles which will be wanted are in Store—I am with great esteem Sir 
                        